Citation Nr: 0943404	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), prior to August 4, 
2006.

2.  Entitlement to an effective date earlier than August 4, 
2006, for the assignment of an initial 50 percent rating for 
PTSD.

3.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of the Veterans 
Affairs (VA), Regional Office (RO) in Philadelphia, 
Pennsylvania.  In an August 2004 rating decision, the RO, in 
pertinent part, granted service connection for PTSD and 
assigned an initial 30 percent rating, effective September 
11, 2002.  The Veteran perfected an appeal with regard to the 
initial disability rating assigned.  In an April 2007 rating 
decision, the RO assigned a 50 percent rating for PTSD, 
effective August 4, 2006, the date of VA examination.  The 
Veteran perfected an appeal with regard to the effective date 
assigned for the 50 percent rating.

In June 2006, the Veteran and his spouse testified at an RO 
hearing; a copy of the hearing transcript is associated with 
the record.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has assigned a higher, 50 percent, 
rating for PTSD as of August 4, 2006, as higher ratings at 
each stage are available, the Veteran is presumed to seek the 
maximum available benefit for a disability, the claim for a 
higher initial rating remains viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that, during 
the June 2006 RO hearing, it appears that the Veteran may 
have asked to reopen his previously denied claims of 
entitlement to service connection for hearing loss and 
tinnitus and that he has raised a claim for service 
connection for erectile dysfunction due to the medications he 
takes for his PTSD.  These issues are referred to the RO for 
clarification and appropriate action.


FINDINGS OF FACT

1.  The evidence of record demonstrates that, for the period 
from September 11, 2002, through July 6, 2004, the Veteran's 
PTSD has been productive of such symptomatology as 
nightmares, chronic sleep problems, moderate depression, 
anger and irritability, avoidant behavior, and intrusive 
thoughts; was characterized by a Global Assessment of 
Functioning (GAF) score of 65; but has not been productive of 
such symptomatology as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation; and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The evidence of record demonstrates that as of July 7, 
2004, the Veteran's PTSD has been manifested by intrusive 
thoughts, nightmares, insomnia, depression, anxiety, avoidant 
behavior, irritability, hypervigilance, trouble remembering 
names, exaggerated startle response, difficulty 
concentrating; agitation, depressed or somewhat constricted 
affect, preoccupation with thoughts of death, panic attacks 
about twice a week, decreased motivation, and short-term 
memory loss; was characterized by GAF scores that range from 
35 to 63; and is productive of occupational and social 
impairment with reduced reliability and productivity; it has 
not been manifested by occupational and social impairment 
with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met, for the period from 
September 11, 2002, through July 6, 2004.  38 U.S.C.A.  §§ 
1155, 5107, 5110(a), (b)(1) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.400(a), 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411  
(2009).

2.  The criteria for an effective date of July 7, 2004, and 
no earlier, for the assignment of an initial 50 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110(a), 
(b)(1) (West 2002); 38 C.F.R. §§ 3.102, 3.400(a) (2009).

2.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met, for period from July 7, 
2004.  38 U.S.C.A. §§ 1155, 5107, 5110(a), (b)(1) (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.400(a), 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Upon the receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice requirement applies to all 
five elements of a service connection claim, including how 
the disability ratings and effective dates are determined and 
must be provided prior to the initial decision on a claim for 
VA benefits.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's October 2002 and February 2003 pre-rating notice 
letters informed the Veteran of the types of evidence not of 
record needed to substantiate a claim for service connection 
for a psychiatric disorder, including PTSD, and the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.  In addition, in April 2007, the RO 
sent the Veteran a letter informed how the disability ratings 
and effective dates are assigned, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  After the Veteran and 
his representative were afforded opportunity to respond to 
the notice identified above, the April 2007 supplemental 
statement of the case (SSOC) and an April 2008 statement of 
the case (SOC) reflect readjudication of the higher rating 
and earlier effective date claims.  Hence, while some of this 
notice was provided after the rating action on appeal, the 
Veteran is not shown to be prejudiced by the timing of 
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claims, such 
as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, VA treatment 
records, reports of VA examinations, and a private 
psychiatrist's statement.  In a February 2003 response, one 
of the Veteran's former private physicians, P. Z., M.D., 
indicated that the Veteran's records were no longer available 
as records are not kept beyond 10 years.  Also of record and 
considered in connection with the appeal are the written 
statements and testimony provided by the Veteran, his spouse 
and his representative, on his behalf.  In summary, VA's 
duties to notify and assist a claimant have been considered 
and satisfied.

II.  Background

At a November 2002 VA mental health intake, the Veteran gave 
a history of anxiety since returning from Vietnam; that he 
had been in treatment since 1969, most recently with Dr. R. 
L. C.; and that he had been maintained on Zoloft 200 mg. and 
Klonopin 1 mg for several years.  He reported no current 
problems at that time.  He denied suicidal and homicidal 
ideation or attempts.  The Veteran admitted to using one 
joint of marijuana daily and a past history of amphetamine 
use.  He had been married twenty years the second time and 
had an adult daughter and son from a previous marriage.  He 
reported that his marriage was good and supportive.  The 
Veteran was employed full time, enjoyed movies, and spending 
time with friends.  On examination, he was alert and oriented 
to person, time and place.  His mood and affect was stable.  
Thought processes were logical and goal directed.  Thought 
content revealed no delusions, or audio or visual 
hallucinations.  His speech was normal in rate and volume.  
Insight and judgment were good.  Memory was intact.  The 
diagnoses included PTSD vs. general anxiety disorder (GAD) 
and Cannabis abuse.  A GAF score of 65 was given.  

At a December 2002 VA mental health follow-up, the Veteran 
complained of continuing PTSD symptomatology, including war-
related nightmares and intrusive memories, but denied startle 
response.  He felt that Vietnam had totally changed him; that 
he was a shell of his former self; that he had stagnated and 
then got a divorce.  On examination, the Veteran was alert, 
pleasant, and cooperative.  His mood was argumentative and 
irritable; his affect was reasonably well modulated.  His 
speech was goal oriented.  There was no evidence of 
delusions, hallucinations, or suicidal or homicidal ideation.  
The impression was chronic PTSD.

During a March 10, 2003 VA mental health follow-up, the 
Veteran reported that he had asked for a temporary increase 
in his Clonazepam following his mother's death (she died in 
November 2001), which was helpful and that he was back to his 
normal dose.  He felt that he had been handling the events in 
Iraq without too much difficulty; however, he admitted that 
he isolates things like this.  He denied an increase in war-
related nightmares, flashbacks and intrusive memories.  On 
examination, the Veteran was alert, very pleasant and his 
mood was reasonably good.  His affect was well modulated.  
His speech was goal oriented.  There was no evidence of 
delusions, hallucinations, or suicidal or homicidal ideation.  
The impression was chronic PTSD, severe.
  
In a May 2004 statement, the Veteran's private psychiatrist, 
R. L. C., M.D., indicated that the Veteran continued under 
his care for depression and anxiety related to his Vietnam 
experience and that he was seen every two months.  He added 
that most of the symptoms of the Veteran's PTSD were under 
control with his current medication and supportive 
psychotherapy.  Dr. R. L. C. concluded that the Veteran had 
been able to maintain his job and that his on-going need for 
treatment related to the trauma of his service experience.  
He listed prescriptions for Zoloft and Klonopin.  

During a July 2004 VA PTSD examination, the Veteran reported 
receiving treatment from a private psychiatrist with Zoloft 
and Klonopin.  He stated that he occasionally felt anxiety 
and tended to ruminate on thoughts that run through his mind 
that might end in deaths.  The Veteran had a propensity 
towards depression and knew that he was edgy and irritable 
some of the time.  However, he stated that he was lucky, in 
reference to his strong response to treatment.  The Veteran 
reported that he had very few nightmares and the ones that he 
had he did not count as true nightmares.  He denied 
experiencing any flashbacks in the past year.  The Veteran 
admitted to occasional memories of Vietnam, but claimed they 
were not intrusive.  However, the recent abuse of prisoners 
scandal in Iraq triggered a few memories that were somewhat 
disturbing to him.  He was mildly hypervigilant.  For 
example, he sat where he could see the door and often sat 
with a wall at his back.  He occasionally has the memory of 
seeing his dead friend and was disturbed by the fact that he 
could not remember his friend's name, which he later was able 
to find out.  The Veteran reported that his mood was good at 
that time, adding that he was only mildly irritable.  He gave 
a history of having three ECT treatments in the late 1970s 
for depression, but nothing of that kind since then.  The 
Veteran had had no signs of psychosis nor had he been 
hospitalized for any reason recently.  He denied the use of 
other substances, except alcohol, tobacco and marijuana.  The 
Veteran worked in a factory that packages health products.  

On examination, he was a neatly dressed, well fit man with a 
well-trimmed beard.  He was oriented to all spheres.  He was 
in no acute distress and was cooperative during the 
interview.  His speech was spontaneous; his thoughts and 
speech were clear, lucid, coherent and goal directed.  He was 
able to provide detail and was articulate.  His affect showed 
a broad range and was bright much of the time.  His mood 
appeared to be euthymic.  He denied audio or visual 
hallucinations.  There was no evidence of delusions.  His 
insight and judgment appeared to be good.  He appeared to be 
cognitively intact.  The impression included delayed PTSD of 
a mild degree of severity and with a small depressive 
component.  The examiner added that the disorder and his 
symptoms were not so intrusive that they prevented full 
functioning for the Veteran, who was working full time and 
appeared to be living his life.  A GAF score of 63 was 
assigned.
 
In an August 2004 rating decision, service connection for 
PTSD was granted and an initial disability rating of 30 
percent was assigned.

At a January 2005 VA mental health visit, the Veteran 
reported seeing psychiatrists off-and-on for 15 years for 
anxiety and depression and that he had been seeing Dr. R. L. 
C. every 3 to 4 months and taking Zoloft and Klonopin for the 
last 4 to 5 years.  He complained of arousal, intrusive 
thoughts, avoidance and lower functioning.  His medications 
helped him to manage, voicing no problems at work.  He 
averaged five to six hours of sleep a night, getting up 
several times to use the bathroom and was able to go back to 
sleep.  His appetite was good.  The Veteran reported frequent 
contacts with his children from his first marriage.  Of his 
second marriage in 1982, he stated that they got along great 
and did everything together.  He had been working for the 
same employer for the last 40 years and was in a senior 
position, adding that things were going well for him at work.  
He had smoked 15 small cigars a day for the last 5 to 10 
years and drank alcohol occasionally.  He "over drinks" 
when he goes out with Vietnam veterans possibly once every 
two months and admitted to smoking marijuana in a pipe, one 
or two joints, every night for the last 15 years.  The VA 
social worker indicated that the Veteran was not a safety 
risk.  On examination, he was alert and oriented to person, 
time, place and situation.  The Veteran as casually dressed, 
wore eyeglasses, had a full mixed gray beard, and looked his 
stated age.  He was calm, polite, friendly and cooperative.  
Speech was goal directed and of normal rate and volume.  
Thought processes were linear and logical without evidence of 
a thought disorder.  His affect was somewhat constricted.  
The Veteran said his spirits were "okay" and rated them as 
an 8 on a scale of 1 to 10.  There was no evidence of 
delusions or hallucinations.  Insight and judgment were good 
and intact.  He had a good general fund of knowledge.  
Neither suicidal nor homicidal ideation was present.  The 
diagnosis was mild PTSD.  The social worker assigned a GAF 
score of 35.

In a February 2005 notice of disagreement (NOD), the Veteran 
indicated that, since the war in Iraq started, it had brought 
back memories of Vietnam; that he had had to increase his 
medication; that he had had dreams that woke him up in the 
middle of the night; and that his wife told him that he was 
more easily aggravated.  He added that, when he was first 
awarded the 30 percent rating, things were going along fine, 
but had gotten worse since then.  The Veteran realized that 
he had missed a large part of his life.  He had trouble going 
to work, staying there, adding that any reason no matter how 
small was a good excuse to take off.  The Veteran only needed 
about 3 1/2 years to retire and was having difficulty doing 
that.  He was receiving treatment both privately and through 
VA.

During VA mental health follow-ups from June 2005 to December 
2005, the Veteran gave a history of depression since the 
early 1970s and recalled that, while deer hunting in December 
1969, he wondered if he shot himself whether people would 
understand how badly he was feeling.  It was after this 
incident that he sought treatment.  In March 1970, he 
received private ECT treatments for depression and his mood 
gradually improved.  Over the years, he has been treated 
continuously with psychiatric medications, including Prozac, 
Sinequan, Valium and Mellaril.  He was treated by Dr. R. L. 
C. with Zoloft and Clonazepam four or five years ago, adding 
that this medication regime had worked well.  He found that 
he had recurrences of depression when he stopped taking 
antidepressants and accepts that he needs to continue to take 
them.  Over the past two or three months, he had been feeling 
increasingly depressed, marked by difficulty concentrating, 
irritability at work, increased anxiety (biting his nails), 
and preoccupation with thoughts of death.  The Veteran 
reported that he had injured himself on the job (cut his 
fingers) twice which had come to the attention of his 
supervisor.  He felt that these accidents occurred because 
his concentration was off.  He denied suicidal thoughts and 
reported that he drank "too much" alcohol perhaps once 
every two months when he got together with his veteran 
friends and that he smoked marijuana nightly to calm his 
nerves.  The Veteran stated that he has lived with his second 
wife for more than 20 years and that his marriage is a 
supportive one.  On examination, he was alert and oriented to 
person, time, and place.  The Veteran was a neatly and 
casually dressed bearded man, who was polite and cooperative 
with the interview with marginal eye contact.  His speech was 
of normal rate and tone.  His mood was down; his affect 
depressed.  Thoughts were logical and goal directed without 
looseness of associations or flight of ideas.  Thought 
content was negative for suicidal or homicidal ideation.  
There was no evidence of audio/visual hallucinations or 
delusions.  Short- and long-term memory were grossly intact.  
Insight was fair; judgment was good.  The assessment was 
PTSD/recurrent depression-he appeared to be depressed on his 
current medication regimen.  Therefore, Risperidone was 
prescribed as an adjunctive agent for depression and anxiety.  
He was not a safety risk.  When seen for a follow-up in 
December 2005, his complaints were almost identical to those 
related in June 2005, except for indicating that the 
Risperidone was too sedating and that he had stopped taking 
it.  The examination and diagnostic findings were similar, 
except that his mood was "better" and his affect was 
depressed.  Risperidone was discontinued.  At an April 2006 
VA follow-up, the Veteran reported that he had allowed his 
Zoloft to lapse and ran out of this medication and noticed a 
significant deterioration in his mood.  He was able to obtain 
it through his local pharmacy and was feeling well and 
understood his need to continue with this medication.  
Overall things were going well, and he offered no new 
psychiatric complaints.  He had participated in an honor 
guard for a deceased veteran and enjoyed it very much and was 
interested in pursuing work with veterans after he retired.  
Examination findings were similar to those in December 2005, 
except that his affect was noted to be "mildly depressed."

During a June 2006 RO hearing, the Veteran testified that he 
was receiving both private and VA treatment for his PTSD.  He 
indicated that he was working full time by himself in a 
warehouse cutting cords that paper gets wrapped around at a 
factory, adding that it was the last job you have before one 
retires.  The Veteran stated that he got along with everybody 
in the warehouse.  His wife indicated that that was because 
nobody was there, adding that he got angry at his co-workers 
a lot and came home and would tell her about it.  The Veteran 
then said that he had sort of mellowed a little bit over the 
years and tried not to jump on them, by saying something 
sarcastic and leaving and then complaining to his wife.  His 
wife contradicted him, stating that he got agitated fast and 
that lately it seemed to be getting worse at work.  She added 
that he got agitated with his friends and with her 
constantly.  He reported having panic attacks may be twice a 
week.  His wife added that he got them bad and would 
sometimes call her at work crying and that was when she 
suggested that he increase his medications.  The Veteran 
reported that his depression was getting worse with the 
things with the Iraq war going on and that, after his ECT 
treatments back in the 1970s when he was suicidal, he has 
forgotten stuff that happened and has trouble remembering 
growing up, most of his childhood and teen years are sort of 
gone.  He added that most of his memories start with Vietnam 
and then on.  His wife testified that one time she had called 
the Veteran's private doctor, Dr. P. Z., because he was 
talking about suicide at one or two in the morning, and his 
doctor told her that, if the Veteran did not have a knife in 
his hand, not to call him again.  After that he started 
seeing Dr. R. L. C.  

The Veteran admitted to thinking about suicide, but tries to 
drive such thoughts out.  When the Veteran and his wife 
fight, she stated that he scares her that he might consider 
suicide.  Apparently, the Veteran broke a window and it took 
him two days to even tell his wife that he broke the window, 
because he had forgotten and had left his keys on the kitchen 
table.  His wife reported that he was getting worse and more 
anxious but she did not know what was triggering it.  The 
Veteran admitted that he has to take his medication every day 
to get through the day without having too many problems.  He 
added that it was a fight to make it to work every day, but 
when he has problems at work he leaves for a half a day.  
According to his wife, he got in fights (verbal) with a lot 
of people.  The Veteran indicated that he wakes up a couple 
of times a night and does not remember his dreams but he does 
not feel good about the dreams he has.  He was having 
difficulty with concentration and memory.  For example, he 
cut 240 cords at 400 mm instead of at 410 mm which cannot be 
used and forgot to bring his medication with him.  His wife 
has a checklist that she goes through before he goes to work 
in the morning, including putting his teeth in.  They have no 
sex life because of the medications he takes for his PTSD.  

During a July 2006 VA mental health follow-up, the Veteran 
indicated that overall things were going well; and he offered 
no new psychiatric complaints.  Following elbow surgery, he 
was not working and was bored.  Examination findings and 
assessment were nearly identical to those found in April 
2006, except that his mood was "pretty good" and his affect 
was mildly anxious.  

During an August 2006 VA PTSD examination, the Veteran 
complained of an increased level of anxiety, difficulty with 
sleeping that was beyond his normal insomnia, and an 
increased level of irritability.  He usually re-experienced 
stressors through daily recurrent thoughts of Vietnam.  Most 
of these thoughts were unwanted and on weekly occasions he 
had intrusive thoughts.  He had recurrent dreams and 
nightmares related to the military, occurring on average four 
nights per week.  He also had night sweats most evenings.  He 
had a long history of flashbacks and these continue to occur 
daily.  He avoids thoughts, conversations, people, activities 
and places that arouse thoughts of Vietnam and has a history 
of avoiding crowds and large numbers of people, which has 
remained unchanged since his last examination.  With respect 
to social activities, he does to dinner with his wife and 
occasionally goes to movie theaters.  He has maintained 
contact with his family.  His hobby is working with 
computers.  The Veteran complained that his symptoms of 
increased arousal had worsened since the last evaluation.  He 
had chronic insomnia with difficulty falling asleep and 
staying asleep.  The Veteran reported chronic irritability 
that he felt was at its highest level over the past year.  He 
had a low frustration threshold and said that it was 
everything for him to hold it together and not get into 
arguments with people.  He felt as though he was always right 
on the edge of exploding.  He had difficulty with 
concentration and stated that this was most obvious when he 
tries to read, noting that he cannot read a whole book 
anymore.  The Veteran had a history of hypervigilance which 
also had increased.  He was concerned about the safety of his 
home and consequently checks and rechecks locks and windows 
for security up to several times per night.  When he was 
outside his home he was mindful of who was in his vicinity 
and looked for exits in case there was a problem.  The 
Veteran had a very long history of exaggerated startle 
reflex.  He complained of periodic feelings of sadness and 
decreased motivation and energy.  The war in Iraq and 
Afghanistan serves as a stimulus for him to relive his own 
experiences from Vietnam and the daily casualty reports are 
very upsetting for him and kept him in a very anxious and 
irritable state.  The current conflict between Lebanon and 
Israel only further intensified his thinking and worry about 
war activities.  Generally, he saw Dr. R. L. C. every three 
months and attended regular therapy sessions at the VA.  The 
Veteran had been employed for 42 years at the same factory, 
planned to retire at 62, and denied any serious unusual 
problems at work.  

On examination, he was oriented to time, person and place.  
He appeared somewhat younger and was neatly dressed, well 
groomed, very cooperative, and friendly.  His speech was 
clear and goal directed; his psychomotor functions were 
normal.  Memory was normal for recall of remote and recent 
events.  Cognitive functions were normal and intellectual 
functions were in the normal range.  His mood was low; his 
affect sad.  His level of anxiety was moderately high.  He 
denied  hallucinations and suicidal or homicidal ideation and 
there was no evidence of psychotic thinking.  The Veteran 
complained of periodic decreases in his energy level and some 
decrease in motivation.  Insight and judgment were very good.  
In summary, the Veteran had noticed an increase in his 
anxiety level, increased difficulty sleeping and a very high 
level of irritability since his last examination in 2004.  He 
had had consistent psychiatric care and taken medications 
since then.  On examination, he had very prominent PTSD 
symptoms.  The examiner added that the Veteran's clinical 
status was worse compared to his prior examination due to an 
increase in the frequency and intensity of his usual PTSD 
symptoms.  The diagnosis was PTSD with depressive features.  
A GAF score of 48 was given.

When seen at a November 2006 VA mental health follow-up, the 
Veteran's history was similar to that given at the June 2005 
visit.  He reported that he felt stable with the current 
medication regimen.  The Veteran continued to drink alcohol 
episodically and to use marijuana to relax nightly.  He was 
looking forward to retirement in September 2007.  Examination 
findings and diagnosis were nearly identical to those found 
in July 2006, except his affect was noted to be anxious.  At 
a February 2007 VA follow-up, the Veteran's history was 
similar to that given at the June 2005 visit.  He reported 
that he felt stable with the current medication regimen and 
repeatedly expressed "fear" related to his upcoming 
retirement in September 2007, stating that he was not sure 
about change.  Examination and diagnostic findings were 
nearly identical to those found in November 2006, except that 
his mood was "worried."  The examiner added that residual 
symptoms of anxiety and depression were likely, in part, 
substance-related and, in part, adjustment to life changes in 
retirement.  When seen by a VA social worker in March 2007, 
he was anxious about his upcoming retirement.  Examination 
findings were similar to those in January 2005.  The VA 
social worker indicated that the Veteran was not a safety 
risk.  On examination, he was alert and oriented to person, 
time, place and situation.  However, his mood was anxious; 
his affect was broad range when talking about his upcoming 
retirement and his medical problems.  The Veteran's recent 
and remote memory was good.  The diagnoses were mild PTSD and 
depression.  

III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2008).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD is currently evaluated as 30 percent 
disabling prior to August 4, 2006, and as 50 percent 
disabling thereafter under Diagnostic Code 9411, in 
accordance with the General Rating Formula for Mental 
Disorder.  See 38 C.F.R. § 4.130.  The Veteran maintains that 
the assignment of the initial 50 percent rating should date 
back to the award of service connection in September 2002, 
and that the 50 percent rating should also be increased to 70 
percent disabling.

Under the general rating formula, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The evidence as described below reveals GAF scores of 35 to 
65.  GAF scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally the person functions well, and has some 
meaningful interpersonal relationships.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  The 
Board notes that a GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job), while a GAF score of 31 to 40 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).

The method for determining the effective dated of an award 
based on an original claim of compensation is set forth in 
38 U.S.C.A. § 5110(a) and (b)(1).  The general rule provides 
that, unless specifically provided otherwise, the effective 
date of an award based on an original claim of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of the 
application therefore."  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(a).  Subsection (b)(1) creates an exception to 
subsection (a), which provides that "[t]he effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of discharge or release if the 
application therefore is received within one year from such 
date of discharge or release."  38 C.F.R. § 5110(b)(1).  
While subsection (b)(1) provides a limited exception, which 
is inapplicable in this case, to the rule governing the 
effective date for an award of benefits found in subsection 
(a), it does not require that the ratings ultimately awarded 
for various stages of a progressive disorder be retroactive 
if, on the record, that rating level does not accord "with 
the facts found."  Meek v. West, 12 Vet. App. 352 (1999), 
affirmed by 198 F.3d 846 (Fed. Cir. 2000).

Where the question for consideration is the propriety of the 
assignment of the initial "staged" ratings, evaluation of 
the medical evidence since the effective date of the award of 
service connection to consider the appropriateness of 
"staged" rating (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

IV.  Analysis

A.  Prior to July 7, 2004

Since the award of service connection to July 7, 2004, the 
Board finds that the overall medical evidence reflects a 
level of impairment most consistent with the criteria for the 
initial 30 percent rating under Diagnostic Code 9411.  The 
medical record suggests that the Veteran's PTSD symptoms 
caused some occupational and social impairment due to 
anxiety, irritability, and anger at times.  He tended to 
isolate himself.  The Veteran acknowledged that he worked 
full time and his private psychiatrist reported that the 
Veteran had been able to maintain his job and that most of 
his PTSD symptoms were under control due to medication and 
supportive psychotherapy.  Generally, during this period the 
Veteran denied hallucinations, delusions, and suicidal or 
homicidal ideation or attempts.  He had been married to his 
second wife more than twenty years and spent time with 
friends.  His insight and judgment were good.  Thought 
processes were logical and goal directed.  He was oriented to 
person, time and place.  In order to warrant an evaluation in 
excess of 30 percent under Diagnostic Code 9411, the evidence 
must show that the Veteran's PTSD was characterized by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  This type of symptomatology is not shown in 
the Veteran's case.  

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the Veteran's PTSD should 
be rated in excess of 30 percent, prior to July 7, 2004.  
Since grant of service connection to July 6, 2004, the 
Veteran's PTSD had been no more than 30 percent disabling; 
and therefore the requirements for a rating of 50, 70, or a 
100 percent have not been met.  

B.  From July 7, 2004

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the overall evidence 
does not support a schedular rating in excess of 50 percent 
for PTSD, from July 7, 2004.

The Board finds that the overall medical evidence reflects a 
level of impairment most consistent with the criteria for a 
50 percent rating under Diagnostic Code 9411.  The medical 
record suggests that the Veteran's PTSD has caused some 
occupational and social impairment.  The record reflects that 
the Veteran's PTSD has been primarily characterized by 
chronic sleep problems, some suicidal ideation, anger, and 
irritability that impair his relationships with others.  
During a July 2004 VA examination, the Veteran was disturbed 
by the fact that he could not remember his friend's name.  He 
was mildly hypervigilant.  His speech was spontaneous; his 
thoughts and speech were clear, lucid, coherent and goal 
directed.  Generally, during this period the Veteran denied 
hallucinations, delusions, and suicidal or homicidal ideation 
or attempts.  He had been married to his second wife more 
than twenty years.  His insight and judgment were good.  The 
July 2004 examiner added that the disorder and his symptoms 
were not so intrusive that they prevented full functioning 
for the Veteran, who was working full time and appeared to be 
living his life.  However, the Veteran began to notice an 
increase in his symptoms following the July 2004 examination, 
feeling increasingly depressed, marked by difficulty 
concentrating (injuring himself on the job), irritability at 
work, increased anxiety, and preoccupation with thoughts of 
death.  During their hearing testimony, the Veteran and his 
spouse agreed that he got angry at his co-workers a lot and 
came home and would tell her about it.  He reported having 
panic attacks about twice a week.  His spouse reported that 
the Veteran would forget things.  The Board notes that the 
Veteran reported, during the August 2006 VA examination, that 
he
had noticed an increase in his anxiety level, increased 
difficulty sleeping and a very high level of irritability 
since his last examination.  On examination, his mood was 
low; his affect sad.  His level of anxiety was moderately 
high.  He denied  hallucinations and suicidal or homicidal 
ideation and there was no evidence of psychotic thinking.  
The Veteran complained of periodic decreases in his energy 
level and some decrease in motivation.  Insight and judgment 
were very good.  

In order to warrant an evaluation in excess of 50 percent 
under Diagnostic Code 9411, the evidence must show that the 
Veteran's PTSD is characterized by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; spatial 
disorientation; neglect of personal appearance and hygiene; 
grossly inappropriate behavior; and persistent danger of 
hurting self or others.  This type of symptomatology is not 
shown in the Veteran's case.  The August 2006 examiner noted 
that the Veteran's speech was clear and goal directed; his 
psychomotor functions were normal.  Memory was normal for 
recall of remote and recent events.  Cognitive functions were 
normal and intellectual functions were in the normal range.  
On examination, the Veteran was alert and oriented to all 
spheres.  He continues to maintain his personal appearance 
and hygiene.  There is no evidence of persistent danger of 
the Veteran hurting himself or others.  Therefore, the Board 
concludes that the requirements for a rating of 70 or a 100 
percent have not been met.

C.  Effective Date

The Veteran contends that his 50 percent rating should go 
back to the award of service connection, i.e., September 11, 
2002, claiming that his symptoms were just as bad then.  

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
Such an informal claim must identify the benefit sought. 38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).

The Board has carefully reviewed the evidence of record and 
finds that an effective date of July 7, 2004, and no earlier, 
is warranted for the award of a 50 percent rating for PTSD.

As noted above, an August 2004 rating decision awarded 
service connection for PTSD and assigned an initial 30 
percent disability rating, effective September 11, 2002, the 
date of receipt of his original service-connection claim.  
Thus, the earliest date that a higher rating could be 
assigned is September 11, 2002.  38 U.S.C.A. § 5110(a), 
(b)(1); 38 C.F.R. § 3.400(a).

In an April 2007 rating decision, the RO assigned a 50 
percent rating, effective August 4, 2006, the date of the 
most recent VA examination.

In this case, to warrant an earlier effective date, there 
must also be evidence that shows the Veteran's PTSD met the 
criteria for a 50 percent rating prior to August 4, 2006, but 
not before September 11, 2002, since the issue of a higher 
rating has been in appeal status since February 2005.  

During a June 7, 2004 VA examination, the Veteran reported 
that the recent abuse of prisoners scandal in Iraq had 
triggered a few memories that were somewhat disturbing to 
him; that he was mildly hypervigilant; and that he could not 
remember his friend's name; that he was mildly irritable.  
His mood appeared to be euthymic and he occasionally felt 
anxiety and tended to ruminate on thoughts that run through 
his mind that might end in deaths.  He also stated that he 
had a propensity towards depression and knew that he was edgy 
and irritable some of the time.  After September 11, 2002, 
this is the first time that the evidence of record shows that 
the Veteran had an ascertainable increase in his PTSD 
disability so as to warrant a 50 percent rating.  This 
evidence helps the Veteran, as it tends to contradict a May 
2004 statement from his private psychiatrist, in which he 
indicated that most of the Veteran's PTSD symptoms were under 
control with his current medication and supportive 
psychotherapy.

Resolving all doubt in the Veteran's favor, the Board 
concludes that the date entitlement arose for a 50 percent 
rating was July 7, 2004, as demonstrated by the evidence of 
record.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(a);  
Meeks and Fenderson, both supra.  Thus, an effective date of 
July 7, 2004, and no earlier, is warrant for the assignment 
of an initial 50 percent rating for PTSD.




C.  Other Considerations

Based upon the findings discussed in detail, and following a 
full review of the record, the Board determines that the 
preponderance of the evidence is against a finding that the 
Veteran's disability should be rated in excess of 30 percent 
prior to July 7, 2004, and in excess of 50 percent 
thereafter.  See Fenderson, 12 Vet. App. at 126; Hart, 21 
Vet. App. at 509-10.   

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The 
above determinations are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the currently assigned 30 and 50 
percent ratings.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that his PTSD results in marked interference with 
employment for the period in question.  The Veteran was 
employed full-time until his retirement.

Moreover, the Veteran has not been hospitalized for PTSD nor 
unemployed due to his disability during the above time 
periods so as to otherwise render impractical the application 
of the regular schedular standards.  The Veteran reported no 
previous psychiatric hospitalizations or emergency room 
visits for his PTSD.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD, for period from September 11, 2002, through July 6, 
2004, is denied.

Entitlement effective date of July 7, 2004, for an assignment 
of an initial 50 percent rating for PTSD is granted, subject 
to the provisions governing the award of monetary benefits.

Entitlement to an initial 50 percent rating for PTSD, from 
July 7, 2004, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


